DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 11, 13, 22, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (WO 2008/035931 A1; previously cited by Applicant; hereinafter “Park”) in view of Kleiber et al. (WO 2005/073001 A1; newly cited; hereinafter “Kleiber”).
	Park discloses a tensioning system for a crawler track 1 comprising: a mobile base including a frame 3; a pre-load actuating element 11 coupled to the frame; a spring element 9 configured to be pre-loaded by the pre-load actuating element (paragraphs [28-33]), the spring element having a first anchoring plate 11a and a second anchoring plate 7a; wherein the spring element includes a first end plate (unlabeled plate in Figs. 3 and 5 that is immediately adjacent 11a), a second end plate (unlabeled plate in Figs. 3 and 5 that is immediately adjacent 7a), and layers of intermediate plates 9b and elastic material 9a disposed between the first and second end plates (paragraph [28]; Figs. 3 and 5), and further comprising a yoke 7.
	Park fails to expressly disclose a sensor configured to detect a distance by which the spring element has been compressed (i.e., at least one position of the spring element) and a controller coupled to the sensor.
	Kleiber, however, teaches a tensioning system for a crawler track that includes a sensor 16 that is used to detect the length of the spring element (Abstract) and a controller 3 coupled to the sensor.
	It would have been obvious to one having ordinary skill in the art to have modified the tensioning system of Park by including a sensor configured to detect a position or length of the spring element and a controller coupled to the sensor, such as taught Kleiber, to help ensure a desired tension is being applied to the track.  Further such a modification which results in the use of a sensor to detect the length of the spring element would implicitly be able detect a distance by which the spring element has been compressed.
.

5.	Claims 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Kleiber, as applied to claims 11 and 13 above, and further in view of Fukumoto et al. (CN 102523740 A; previously cited by Applicant; hereinafter “Fukumoto”).
	Park, as modified by Kleiber, fails to disclose the use of the claimed stop element.
	Fukumoto, however, teaches a tensioning system that includes a stop element (242 and 241) that extends through at least part of its spring element (Fig. 35; note that it is evident from Fig. 35 that the stop element would extend through the entirety of the spring element at the maximum compression or stop position of the spring element) and is coupled to and extends away from the first anchoring plate 231 (Fig. 35).
	It would have been obvious to one having ordinary skill in the art to have modified the tensioning system of Park, as modified by Kleiber, by including a stop element that is coupled to and extends away from the first anchoring plate through at least part of its spring element, such as taught by Fukumoto, to provide predictable results for limiting the amount of compression of the spring element and thus limit the maximum amount of tension exerted on the track by the idler wheel.  Further, such a modification would result in the stop element extending through at least one of the metal plates, an aperture of the second end plate, and at least one of the layers of elastomeric material of Park.

24 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Kleiber, as applied to claim 11 above, and further in view of Kwak et al. (KR 100729480 B1; newly cited; hereinafter “Kwak”).
	Park, as modified by Kleiber, fails to disclose the sensor including a limit switch.
	Kwak, however, teaches a tensioning system for a crawler track comprising sensors that include a limit switch LS1, LS2 (Abstract; Fig. 4).
	It would have been obvious to one having ordinary skill in the art to have modified the tensioning system of Park, as modified by Kleiber, by including a sensor with a limit switch, such as taught by Kwak, as a well-known alternative type of sensor that would provide predictable results for restricting or limiting the amount of travel of the actuating element during use of the crawler track.

Allowable Subject Matter
7.	Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
8.	Claims 1, 3-6, 8-10 and 15-20 are allowed.

Response to Arguments
9.	Applicant’s arguments with respect to claim 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIP T KOTTER whose telephone number is (571)272-7953.  The examiner can normally be reached on 9:30-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) J Morano can be reached on (571)272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kip T Kotter/Primary Examiner, Art Unit 3617